                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

Plaintiff,
                                              CIVIL ACTION NO.
       v.
                                              5:19-cv-00427-BO
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC         JURY TRIAL DEMANDED
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.

  MEMORANDUM IN SUPPORT OF NOKIA’S UNOPPOSED MOTION FOR LEAVE
               TO FILE FIRST AMENDED COMPLAINT




             Case 5:19-cv-00427-BO Document 57 Filed 07/02/20 Page 1 of 5
       Nokia filed this patent infringement against Lenovo on September 25, 2019. (D.E. 1).

Nokia alleged in its original complaint that Lenovo is infringing ten Nokia patents. Compl. at ¶¶

45-58. The accused products include laptops, tablets, and other non-cellular devices. Compl. at

¶ 59. It has come to Nokia’s attention that Lenovo is also infringing Nokia’s U.S. Patent No.

8,583,706 (the ’706 Patent), and Nokia seeks to amend its complaint to add this patent to the

lawsuit. Nokia brings this motion before the Court’s deadline for amending pleadings, which is

July 15, 2020, and does so to avoid burdening the parties and the Court with an additional

separate lawsuit over this single patent. Defendant Lenovo (United States), Inc. (“Lenovo”), the

only defendant that has appeared in this case, has indicated that it does not oppose this motion.


I.     ARGUMENT

        “It is this Circuit’s policy to liberally allow amendment in keeping with the spirit of

Federal Rule of Civil Procedure 15(a).” (citing Coral v. Gonse, 330 F.2d 997, 998 (4th Cir.

1964)); Eminence Capital, LLC v. Aspeon, Inc. 316 F.3d 1048, 1051 (9th Cir. 2003) (leave

should be granted with “extreme liberality”) (quoting Owens v. Kaiser Found. Health Plan, Inc.,

244 F.3d 708, 712 (9th Cir. 2001)). Thus, Courts in this circuit and district have repeatedly held

that leave to amend should be “freely given” when justice so requires, and should not be denied

unless the opposing party makes a showing of undue prejudice, futility, or bad faith. See Fed. R.

Civ. P. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182 (1962); Edwards v. City of Goldsboro, 178

F.3d 231, 242 (4th Cir. 1999). When the amendment is sought within the time provided by the

pretrial scheduling order, no showing of good cause is required. Johnson v. Mammoth

Recreations, Inc. 975 F.2d 604, 607-08 (9th Cir. 1992). In fact, absent prejudice, or a strong

showing of any of the other reasons for denying leave to amend, “there exists a presumption

under Rule 15(a) in favor of granting leave to amend.” Eminence Capital, 316 F.3d at 1052.


                                                 1

          Case 5:19-cv-00427-BO Document 57 Filed 07/02/20 Page 2 of 5
       The Scheduling Order in this case provides that motions requesting leave to amend the

pleadings should be filed by July 15, 2020. (D.E. 23 at 3). Discovery in this case does not close

until July 1, 2021, slightly less than one year from today, and the claim construction process has

not yet begun.   The products Nokia accuses of infringing the ’706 Patent, such as tablets and

Chromebook laptops, are already at issue in this case.          Accordingly, the operative facts,

percipient witnesses, expert witnesses and other evidence and issues will substantially overlap.

       Nokia seeks to add this patent to this case rather than file a separate case to reduce the

burden on the Court and the parties. If Nokia is not allowed to amend this complaint, it will need

to file a separate lawsuit. This would cause a greater burden on the parties and the Court, as well

as repetitive discovery over many of the same accused products. See SZ DJI Tech. Co. v. Yuneec

Int'l Co., No. EDCV160595BROKKX, 2016 WL 9150618, at *2 (C.D. Cal. Dec. 1, 2016) (“It is

more efficient to address these claims in this case rather than a new action that would require the

parties to start over. . . . Judicial economy and efficiency are best served by allowing the addition

of the newly-asserted patents.”).

       Under these circumstances, permitting the filing of the First Amended Complaint is in the

interest of justice, and therefore should be “freely given” in accord with Rule 15(a)(2) of the

Federal Rules of Civil Procedure.

II.    CONCLUSION

       For the foregoing reasons, Nokia requests that the Court grant leave for Nokia to file its

First Amended Complaint.



 Date: July 2, 2020                            Respectfully submitted,

                                               /s/ Theodore Stevenson, III
                                               Theodore Stevenson, III
                                               TX State Bar No. 19196650
                                                 2

          Case 5:19-cv-00427-BO Document 57 Filed 07/02/20 Page 3 of 5
                           tstevenson@mckoolsmith.com
                           Warren Lipschitz
                           TX State Bar No. 24078867
                           wlipschitz@mckoolsmith.com
                           MCKOOL SMITH, PC
                           300 Crescent Court, Suite 1500
                           Dallas, TX 75201
                           Telephone: (214) 978-4000
                           Telecopier: (214) 978-4044

                           COUNSEL FOR PLAINTIFF NOKIA
                           TECHNOLOGIES OY

                           /s/ Matthew P. McGuire
                           Matthew P. McGuire
                           N.C. State Bar. No. 20048
                           ALSTON & BIRD LLP
                           555 Fayetteville Street, Suite 600
                           Raleigh, NC 27601
                           Telephone: (919) 862-2200
                           Facsimile: (919) 862-2260
                           E-mail: matt.mcguire@alston.com

                           LOCAL CIVIL RULE 83.1(D) COUNSEL
                           FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                             3

Case 5:19-cv-00427-BO Document 57 Filed 07/02/20 Page 4 of 5
                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I electronically filed the foregoing Memorandum in

Support of Nokia’s Unopposed Motion for Leave to File First Amended Complaint with the

Clerk of Court using the CM/ECF system, which will send notification of such filing and

effectuate service to the counsel of record in this matter.


                                                ALSTON & BIRD LLP

                                                /s/ Matthew P. McGuire
                                                Matthew P. McGuire
                                                N.C. State Bar. No. 20048
                                                ALSTON & BIRD LLP
                                                555 Fayetteville Street, Suite 600
                                                Raleigh, NC 27601
                                                Telephone: (919) 862-2200
                                                Facsimile: (919) 862-2260
                                                E-mail: matt.mcguire@alston.com

                                                LOCAL CIVIL RULE 83.1(D) COUNSEL
                                                FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                                  4

          Case 5:19-cv-00427-BO Document 57 Filed 07/02/20 Page 5 of 5
